Citation Nr: 0922407	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 18, 2007, for chronic lateral instability of the 
right ankle.  

2.  Entitlement to a rating in excess of 20 percent since 
September 18, 2007, for chronic lateral instability of the 
right ankle.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.
 
4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired in October 1962 after serving for 20 
years on active duty.
 
This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

The Veteran has claimed entitlement to service connection for 
a head injury, jungle rot, and residuals of a left foot 
injury.  He also sought to reopen claims for decreased 
vision, bilateral hearing loss, heart disease and residuals 
of a gunshot wound to the right lower leg.  These claims have 
not yet been adjudicated and are referred to the RO for 
further consideration.  The Board also notes that the Veteran 
has not received a VCAA notice letter for his head injury or 
heart disease claims.  


FINDINGS OF FACT

1.  Prior to September 18, 2007, a right ankle disability was 
manifested by objective complaints of pain and "grinding;" 
subjective findings included tenderness and a substantially 
normal range of motion.  Marked limitation of motion, 
ankylosis or X-ray evidence of involvement of two or more 
major or minor joints was not shown.

2.  Since September 18, 2007, a right ankle disability has 
been manifested by objective complaints of pain; subjective 
findings include limitation of motion and tenderness.  
Ankylosis has not been shown.

3.  The evidence added since July 2005, when viewed by itself 
or in the context of the entire record, relates to an 
unestablished fact in the claim for a left knee disorder.

4.  The current left knee disorder is unrelated to service, 
or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to 
September 18, 2007, for chronic lateral instability of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5270, 5271 (2008).

2. The criteria for a rating in excess of 20 percent since 
September 18, 2007, for chronic instability of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DC 5270 (2008).

3.  The July 2004 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a left knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received since the July 2004 rating decision 
became final is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

5.  A left knee disorder was not incurred in or aggravated by 
active duty, and is not due to service-connected disability.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for Chronic Lateral Instability of the Right 
Ankle

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When the claim on appeal was submitted in November 2005, the 
Veteran was rated at 10 percent for chronic lateral 
instability of the right ankle.  In an October 2007 rating 
decision, his rating was increased to 20 percent, effective 
September 18, 2007.  Therefore, the Board must consider the 
Veteran's claim both prior to and since that date.

Entitlement to a Rating in Excess of 10 Percent Prior to 
September 18, 2007

As noted above, the Veteran was rated at 10 percent for 
lateral instability to his right ankle prior to September 18, 
2007.  In order to warrant a rating in excess of 10 percent, 
the evidence must show:

*	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations (20 
percent under DC 5003);
*	ankylosis of the ankle with plantar 
flexion, less than 30 degrees (20 
percent under DC 5270); or 
*	marked limitation of motion (20 
percent under DC 5271). 

Here, the Board concludes that a rating in excess of 10 
percent prior to September 18, 2007, is not warranted.  
First, the X-ray evidence does not show involvement of two 
major or minor joint groups with occasional incapacitating 
exacerbations.  X-rays taken in both June 2004 and June 2006 
revealed normal ankle joint spaces with no arthritic spaces.  
As X-ray evidence does not show joint pathology, an increased 
rating is not warranted on this basis.

Next, the evidence has not shown marked limitation of motion 
or ankylosis.  Specifically, at a VA examination in June 
2004, the Veteran exhibited some "achy pain" with a 
grinding sensation when walking.  However, 30 degrees of 
plantar flexion (45 degrees is normal) and a normal 20 
degrees of dorsiflexion was shown.  Moreover, eversion and 
inversion in his right foot was also normal.  

Additionally, the Veteran underwent another VA examination in 
June 2006, where 20 degrees of dorsiflexion (with pain 
beginning at 12 degrees) and 30 degrees of plantar flexion 
(with pain beginning at 20 degrees) were noted.  While 
inversion was slightly limited, eversion was normal.  

The term "marked" is not defined by VA regulations; 
however, the VA examinations did not indicate that the 
Veteran's limitation of motion was substantially restricted.  
He retained a substantial amount of flexion in both 
directions, had shown substantially normal inversion and 
eversion, and had no signs of ankylosis.  Therefore, an 
increased rating is not warranted on these bases. 

Entitlement to a Rating in Excess of 20 Percent since 
September 18, 2007

Since September 18, 2007, the Veteran has been rated at 20 
percent for chronic lateral instability in his right ankle.  
In order to warrant a rating in excess of 20 percent, the 
evidence must show ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees (30 percent under DC 5270).

The Board concludes that a rating in excess of 20 percent 
since September 18, 2007, is not warranted, as the evidence 
does not show ankylosis in the right foot.  Specifically, at 
a September 2007 VA examination, the examiner reported range 
of motion 10 degrees of dorsiflexion, 20 degrees of plantar 
flexion and 15 degrees of inversion and eversion.  While 
there is some limitation in range of motion, the reported 
ranges of motion do not support a finding of ankylosis.  
Therefore, a rating in excess or 20 percent since September 
18, 2007, is not warranted on this basis.

The Board has also considered the statements made by the 
Veteran and his spouse in support of these increased rating 
claims.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  They are not, however, competent to identify a 
specific level of disability of his right ankle according to 
the appropriate diagnostic codes.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's right ankle disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's right ankle disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, the Veteran stated that his ankle ached, but the VA 
examiner in June 2004 noted that he was able to handle his 
own affairs, so long as he was not standing for a lengthy 
amount of time.  Moreover, the VA examiner in September 2007 
noted that he was not on any medication, nor was he currently 
being treated for his ankle disability.  

Finally, the evidence does not indicate that he has been 
hospitalized due to his ankle disability.  Therefore, the 
Board finds that referral for an extraschedular evaluation 
for his right ankle disability under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, the evidence of record does not indicate that 
the Veteran's symptoms prior to September 18, 2007, warranted 
a disability rating in excess of 10 percent.  Moreover, the 
evidence since September 18, 2007, does not indicate that a 
rating in excess of 20 percent is warranted.  As a result, 
the appeal is denied.  

Claims to Reopen Based on New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a left knee disorder, to include as secondary to his service-
connected right ankle instability.  The RO denied this claim 
in July 2004 on the basis that a left knee disorder was not 
shown during active duty, nor was it shown at that time.  He 
did not appeal the RO's decision and the decision became 
final one year later.  

In November 2005, the Veteran again filed a claim for 
entitlement to service connection a left knee disorder.  In 
July 2006, the RO reopened the claim, but again denied the 
claim on the basis that the new VA examination did not 
establish a relationship between his claimed left knee 
condition and his service-connected right ankle.  

The evidence of record at the time of the July 2004 decision 
included the Veteran's service treatment records from 1951 to 
1962, Air Force medical treatment reports from March 1996 to 
July 2001, VA outpatient treatment reports from January 2000 
to June 2004, and a VA physical examination in June 2004.
 
Since the RO's decision became final, the Veteran has 
submitted VA treatment records from November 2004 to November 
2006 and from August 2007 to November 2008.  He also 
underwent two additional VA examinations in June 2006 and 
September 2007.  

Of particular importance to this issue is the September 2007 
VA examination, which diagnosed mild osteoarthritis in the 
Veteran's left knee that was "consistent with natural 
aging."  Additionally, the examiner observed that the 
Veteran underwent an arthroscopy to the left knee in June 
1998.  

In view of the fact that the original RO decision in July 
2004 was based, in part, on the lack of a current left knee 
diagnosis, the VA examiner's diagnosis of left knee 
osteoarthritis constitutes new and material evidence.  
Consequently, the claim is reopened.  

Service Connection for a Left Knee Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in November 2005, the 
amendment is not applicable to the current claim. 

Here, the Veteran claims that he has a left knee disorder 
that is attributable to his service-connected right ankle 
disability.  According to his treatment records, this pain 
was first noted in July 1997, where he was clinically 
diagnosed with left knee pain with a possible loose body.  
There, although good range of motion was noted, he had 
tenderness in the lateral facet of the patella.  

As the Veteran's treatment continued, X-rays from February 
and June 1998 showed degenerative joint disease (DJD) in the 
left knee.  According to the June 1998 evaluation note and 
his September 2007 VA examination, he also underwent an 
arthroscopy of his left knee in June 1998.   

Most notably, the Veteran underwent a VA examination in 
September 2007 that specifically addressed his knee 
complaints.  There, he reported no pain in his knee but that 
it gave way occasionally.  He also denied flare-ups, but did 
experience some instability.  

A physical examination of the Veteran's left knee indicated a 
substantially normal range of motion, and instability tests 
were normal.  There was also no observed grinding or pain 
while in motion.  Finally, an X-ray of the left knee 
demonstrated mild degenerative changes.  However, when the VA 
examiner diagnosed the Veteran with left knee osteoarthritis, 
he stated that it was consistent with natural aging.  A 
reasonable reading of this conclusion is that the Veteran's 
left knee complaints are not due to a service-connected right 
ankle disability.  

In finding this examination adequate for evaluation purposes, 
and assigning high probative value to it, the Board notes 
that the examiner reviewed the claims file, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  

Moreover, throughout the course of the Veteran's treatment 
for his left knee pain, none of the clinical evidence of 
record attributes the Veteran's left knee disorder to his 
service-connected right ankle disability.  Therefore, the 
Board finds this opinion to be of great probative value.

In considering this claim, the Board has also considered the 
Veteran's statements asserting a nexus between his left knee 
disorder and his service-connected right ankle disability.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
osteoarthritis or DJD of the knee is not the type of 
condition that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
claim for service connection on a secondary basis is denied.

Next, although the Veteran has primarily asserted that his 
left knee disorder is attributable to his service-connected 
right ankle disability, the Board has also considered the 
claim on a direct basis.  However, this appeal must also be 
denied.  The service treatment records do not indicate a left 
knee disorder while in service.  Of particular note, his 
separation physical in May 1962 was absent any complaints of 
a left knee disorder, and no such disorders were noted by the 
examining physician.  As such, the evidence does not support 
a finding of a chronic disorder in service.

Next, post-service evidence does not reflect left knee 
symptomatology for many years after service discharge.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1962) and initial 
reported symptoms related to the left knee in 1997 (a 30+-
year gap).  Furthermore, when he initially sought medical 
care, he did not report that his symptomatology was related 
to service.  

The Veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
left knee disorder to active duty.    

In this case, the Board again places significant probative 
value on the September 2007 VA examination undertaken 
specifically to address this issue.  After reviewing the 
claims file, interviewing the Veteran, and conducting a 
physical examination, the examiner diagnosed osteoarthritis 
of the left knee.  However, as was noted above, the examiner 
concluded that this condition was consistent with natural 
aging, thereby implying that it is not attributable to active 
duty, or to any other event.   

For the same reasons as stated previously, the Board places 
high probative value to this report.  In the absence of 
clinical evidence to the contrary, the Board finds the VA 
examiner's conclusion to be of great probative value.  In 
sum, in the absence of any complaints during service or for 
many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, this 
aspect of the appeal is also denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

To the extent that the claim for service connection for his 
left knee disorder was reopened, the Veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial).

As to the claim on the merits, the notice letter provided to 
the Veteran in February 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided for his left 
knee claim.
 
For the Veteran's right ankle increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  However, in May 
2008, the RO provided the Veteran with a notice letter that 
informed him of the relevant diagnostic codes and was 
compliant with the requirements of Vazquez-Flores.  

Specifically, the letter notified him that to substantiate 
his claim the medical or lay evidence must show a worsening 
or increase in severity of the disability and an effect on 
daily living.  Moreover, the letter provided him with the 
correct diagnostic criteria used to evaluate an ankle 
disorder for VA compensation purposes.

After providing this notice, the RO readjudicated the claim 
through a supplemental statement of the case in January 2009.  
Therefore, based on this evidence, any prejudice to the 
Veteran has been cured, and he can be expected to understand 
what was needed to support his claim.

Next, VA has a duty to assist a veteran in the development of 
all claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's VA and private 
outpatient treatment records, as well as his service 
treatment records.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in June 2004, June 2006 and September 
2007.  In each case, the examiners considered the Veteran's 
complaints and conducting a thorough examination.  Moreover, 
the examiners also evaluated the effects the Veteran's 
claimed disorders had on his employment and everyday life.  
Consequently, the Board concludes that all three examinations 
were adequate and meet VA's duty to assist.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent prior to September 18, 2007 
for chronic lateral instability of the right ankle is denied.  

A rating in excess of 20 percent on and after September 18, 
2007 for chronic lateral instability of the right ankle is 
denied.  

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a left knee disorder, to include as secondary 
to a service-connected chronic instability of the right 
ankle, is reopened.  The appeal is granted to this extent.

Service connection for a left knee disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


